ACCEPTED
                                                                                         03-15-00025-CV
                                                                                                 7364377
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   10/14/2015 9:36:45 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              No. 03-15-00025-CV
                _____________________________________________
                                                               FILED IN
                                                        3rd COURT OF APPEALS
                          IN THE COURT OF APPEALS            AUSTIN, TEXAS
                          THIRD DISTRICT OF TEXAS       10/14/2015 9:36:45 AM
                                AUSTIN, TEXAS               JEFFREY D. KYLE
                ______________________________________________ Clerk

    APPELLANTS, LAKEWAY REGIONAL MEDICAL CENTER, LLC AND
    SURGICAL DEVELOPMENT PARTNERS, LLC// CROSS-APPELLANT,
     LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A LAKE TRAVIS
                   SPECIALTY HOSPITAL, LLC

                                         v.

   APPELLEES, LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A LAKE
  TRAVIS SPECIALTY HOSPITAL, LLC// CROSS-APPELLEES, LAKEWAY
    REGIONAL MEDICAL CENTER, LLC, SURGICAL DEVELOPMENT
       PARTNERS, LLC, BRENNAN, MANNA, & DIAMOND, LLC
                       AND FRANK T. SOSSI
          ______________________________________________

                    UNOPPOSED MOTION FOR EXTENSION
                    OF TIME TO FILE BRIEF OF APPELLEE
                ______________________________________________

TO THE HONORABLE COURT OF APPEALS:

          Appellee Lake Travis Transitional LTCH, LLC n/k/a Lake Travis Specialty

Hospital, LLC (“LTT”) files this unopposed motion for an extension of time to file

its Brief of Appellee in this appeal. Currently the brief is due on October 21, 2015.

LTT respectfully requests that this Court extend the time for filing its brief by

thirty days to Nov. 20, 2015. This is the first request for an extension of time for

this filing.



1253892
          There is good cause to grant this extension. LTT seeks this extension in

order to have adequate time to analyze and brief this issues in this case. The record

in this appeal is sizeable, including a 20-volume Reporter’s Record from a jury

trial. Moreover, Cross-Appellees have moved for a thirty day extension of time to

file their brief; it makes sense to keep all parties on a parallel briefing schedule. In

addition, on Oct. 2, 2015, the Fifth Circuit accepted an interlocutory appeal in

which LTT’s appellate counsel, Jane Webre, is lead appellate counsel. That order

triggered an accelerated briefing schedule under which Ms. Webre had to prepare

and file her client’s opening brief by Oct. 13, 2015.

          This motion is unopposed.

          WHEREFORE, LTT respectfully requests that this Court grant this motion,

extend the deadline to file its brief of Appellee to Nov. 20, 2015, and grant to it all

other relief to which it may be entitled.




                                            2
1253892
                                    Respectfully submitted,

                                    SCOTT DOUGLASS & MCCONNICO LLP
                                    303 Colorado Street, 24th Floor
                                    Austin, TX 78701
                                    (512) 495-6300
                                    (512) 495-6399 Fax


                                    By: /s/ Jane Webre_________
                                          S. Abraham Kuczaj, III
                                          State Bar No. 24046249
                                          akuczaj@scottdoug.com
                                          Paige Arnette Amstutz
                                          State Bar No. 00796136
                                          pamstutz@scottdoug.com
                                          Steven J. Wingard
                                          State Bar No. 00788694
                                          swingard@scottdoug.com
                                          Jane Webre
                                          State Bar No. 21050060
                                          jwebre@scottdoug.com

                                    ATTORNEYS FOR CROSS-
                                    APPELLANT/APPELLEE LAKE TRAVIS
                                    TRANSITIONAL LTCH, LLC n/k/a LAKE
                                    TRAVIS SPECIALTY HOSPITAL, LLC


                      CERTIFICATE OF CONFERENCE

      I certify that Joy Soloway and Steven Lawson, counsel for Appellants and
Cross-Appellees in this appeal, stated that they do not oppose the relief sought
through this motion.

                                    /s/ Jane Webre
                                    Jane M.N. Webre




                                       3
1253892
                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing pleading was served on
the following counsel of record via the CM/ECF electronic noticing system and
e-mail, on October 13, 2015.

Jeff Cody
Barton Wayne Cox
NORTON ROSE FULBRIGHT
2200 Ross Avenue, Suite 2800
Dallas, TX 75201-2784

Joy Soloway
NORTON ROSE FULBRIGHT
1301 McKinney, Suite 5100
Houston, TX 77010-3095

Robert A. Bragalone
B. Ryan Fellman
GORDON & REES, LLP
2100 Ross Avenue, Suite 2800
Dallas, TX 75201

Jessica Z. Barger
Raffi Melkonian
Wright & Close, LLP
One Riverway, Suite 2200
Houston, TX 77056



                                /s/ Jane Webre
                                      Jane M.N. Webre




                                         4
1253892